Citation Nr: 0828888	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-42 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected peripheral neuropathy of the left shoulder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim for service connection for degenerative disc disease 
of the lumbosacral spine as secondary to peripheral 
neuropathy of the left shoulder.

Upon his request, the veteran was scheduled for a personal 
hearing on October 12, 2006.  The veteran failed to report to 
this hearing.  He submitted no evidence showing good cause 
for missing this hearing. 


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is shown by competent medical evidence to be 
etiologically related to his military service.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbosacral spine is warranted.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regards to the veteran's claim for service connection, 
the benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 
Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2007).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling of the United States Court of Appeals for 
Veterans Claims (Court) in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

The veteran is currently seeking service connection for 
degenerative disc disease of the lumbosacral spine.  See 
Claim, September 2003.  Specifically, the veteran claims that 
he has degenerative disc disease of the lumbosacral spine as 
a result of his service-connected left shoulder disability.  
Id.

The Board notes that the veteran's service medical records 
reflect that he sought treatment for back pain in March 1967.  
No further complaints of back pain were noted during service.  
The veteran's January 1968 separation examination report did 
not give any indication of a back disability. 

At the March 2004 VA examination, the physician noted that 
the veteran complained of low back pain.  The veteran 
initially stated that his back pain began 10 years prior to 
the March 2004 examination.  However, upon questioning, he 
stated that his back pain began during his active duty in 
Korea.  Upon review of the claims file and examination of the 
veteran, the physician diagnosed the veteran with mild 
degenerative disc disease at L3-4 and L4 transitional levels.  
The physician determined that it is unlikely that the 
veteran's low back pain is caused by his left shoulder 
condition.  However, she went on to state that, in light of 
the fact that the veteran's service medical records contain 
evidence of a complaint of back pain, and despite the fact 
that the veteran was unable to provide a good history 
regarding trauma, it is at least as likely as not that his 
low back pain was caused by his activity during active duty. 

In regards to granting service connection on a secondary 
basis, the physician at the March 2004 VA examination 
specifically stated that it is unlikely that the veteran's 
current back pain is caused by his left shoulder disability.  
Therefore, as there is no medical evidence of record 
indicating a connection between the veteran's back disability 
and his left shoulder disability, service connection cannot 
be granted on a secondary basis.  

In regards to granting service connection on a direct basis, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  The medical evidence of record indicates that the 
veteran was treated for back pain on one occasion during 
service.  His January 1968 separation examination gives no 
indication of a back disability or back pain upon discharge 
from service.  In addition, the veteran's VA Medical Center 
(VAMC) treatment records are absent any treatment, diagnosis, 
or complaint of a back disability for many years following 
his discharge from service.  See VAMC treatment record, 
August 1991.  Nevertheless, upon review of the claims folder 
and examination of the veteran, the examiner at the March 
2004 VA examination concluded that it is at least as likely 
as not that the veteran's back disability was caused by his 
activity during active duty.  

Therefore, in light of the fact that the veteran's service 
medical records reflect a complaint of back pain and the only 
medical opinion of record indicates that the veteran's 
current back disability is at least as likely as not related 
to his active duty, and resolving any reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection is warranted for the veteran's degenerative disc 
disease of the lumbosacral spine on a direct basis.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


